Citation Nr: 1205644	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  07-35 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for radiculopathy of the bilateral upper extremities, to include as secondary to the service-connected lumbar spine with degenerative joint and disc disease with sciatica (lumbar spine disability), and/or nonservice-connected cervical and thoracic spine disorders. 

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected posttraumatic stress disorder (PTSD) and the service-connected lumbar spine disability.

3.  Entitlement to service connection for cervical and thoracic spine disorders, to include as secondary to the service-connected lumbar spine disability.

4.  Entitlement to an increased rating for the service-connected lumbar spine disability, currently evaluated as 40 percent disabling, to include entitlement to separate evaluations for related neurological manifestations.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978, and from November 1990 to June 1991, to include a tour in the Persian Gulf.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2006 and June 2008 rating decisions by the Waco, TX, Regional Office (RO) of the Department of Veterans Affairs (VA).

In support of his claims, the Veteran testified at the RO's office in Waco, Texas (Travel Board hearing) held before the undersigned in July 2010.  A transcript of the hearing is currently of record.

The RO certified this appeal to the Board in May 2010.  Subsequently, additional medical evidence was added to the claims file.  However, the Veteran waived his right to have the RO initially consider this evidence in an October 2010 statement.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Regarding the claim for entitlement to service connection for cervical and thoracic spine disorders, a remand is required to obtain a VA addendum opinion.  Where VA provides the veteran with an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, medical opinions should address all appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.  Secondary service connection claims may be granted based on a service-connected disability causing or aggravating another disorder.  38 C.F.R. § 3.310(2011); Allen v. Brown, 7 Vet. App. 439, 449 (1995).  Here, a December 2007 VA spine examination was conducted.  The examiner diagnosed thoracic spine pain and cervical spine degenerative disc disease and opined that the Veteran's thoracic spine pain was not due to his service-connected lumbar spine disability.  First, the examiner did not provide any supporting rationale for that conclusion.  Second, the examiner did not address whether any thoracic spine disorder was aggravated by the lumbar spine disability or was directly related to active service.  Third, the examiner did not address the etiology of the cervical spine disorder, as it was not clarified until the Board hearing that the Veteran wished to claim service connection for his neck as well.  Accordingly, a remand is required for an addendum opinion.

Regarding the claim for entitlement to service connection for bilateral upper extremity radiculopathy, remand is required because the claim is intertwined the claim for entitlement to service connection for cervical and/or thoracic spine disorders.  Issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The December 2007 VA nerves examiner diagnosed peripheral neuritis of the arms that was "secondary to degenerative disc disease of the cervical spine."  The Board is remanding the claim for entitlement to service connection for a cervical spine disorder.  Since this remanded issue could be granted upon completion of the development sought, the outcome of the radiculopathy claim may be affected, particularly in light of the December 2007 VA examiner's opinion.  For these reasons, the Board finds that the radiculopathy claim is inextricably intertwined with the pending upper spine claim.  Accordingly, remand is required.

Regarding the claim for an increased evaluation for the service-connected lumbar spine disability, remand is required for a current examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. § 3.326(a) (2011).  Additionally, an examination must address all manifestations of a service-connected disability.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand for another examination may be required where the record before the Board contains insufficient medical information for evaluation purposes); Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (noting that where a service-connected disability causes multiple problems or has multiple, separate and distinct manifestations, separate ratings may be assigned).  For spine disabilities, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code).  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2011).  The most recent spine examination was in December 2007.  At his April 2010 Board hearing, the Veteran testified that his lumbar spine disability, to include his radiculopathy of the lower extremities, has worsened since that time.  That examination is now over 4 years old.  The Veteran also testified that he had neurological manifestations of his lumbar spine disability, bowel and bladder incontinence and bilateral lower extremity pain, numbness, and tingling.  Accordingly, remand is required for a new VA examination. 

Regarding the claim for entitlement to service connection for ED, remand is required for an additional examination.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  A medical opinion must address all appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.  Secondary service connection claims may be granted based on a service-connected disability causing or aggravating another disorder.  38 C.F.R. § 3.310; Allen, 7 Vet. App. at 449.  Here, the Veteran has asserted that his ED is secondary to his PTSD medication or his service-connected lumbar spine disability.  At the July 2010 Board hearing, the Veteran stated that his ED began after receiving treatment for his lumbar spine disability.  A February 2009 VA examiner opined that the Veteran's ED was not caused by his PTSD medication.  The examiner did not, however, address whether the disorder is aggravated by the PTSD medication or whether ED is caused or aggravated by the service-connected lumbar spine disability.  Accordingly, remand is required to obtain an adequate examination.

Finally, the most recent outpatient treatment records from the Central Texas Veterans Health Care System are dated from October 2010.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include those dated after October 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

2.  After any additional records are associated with the claims file, request an addendum opinion regarding the Veteran's thoracic spine and cervical spine disorders from the same VA examiner who conducted the December 2007 examination.  The claims folder, including a copy of this Remand, must be made available to the examiner.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion. 

The examiner must provide the following medical opinions, in light of prior examination findings and the service and post-service evidence of record, as to whether it is more likely than not (50 percent or greater probability) that:  1) the thoracic spine disorder was caused or aggravated by active military service; 2) the thoracic spine disorder was caused by the service-connected lumbar spine disorder; 3) the service-connected thoracic spine disorder was aggravated by the lumbar spine disorder; 4) the cervical spine disorder was caused or aggravated by active military service; 5) the cervical spine disorder was caused by the service-connected lumbar spine disorder; or 6) the service-connected cervical spine disorder was aggravated by the lumbar spine disorder.  The examiner must address any relevant service treatment records, medical records, and the Veteran's lay statements of record.  If the examiner determines that a new examination is required, one must be conducted.  If the same examiner is not available, AMC must afford the Veteran a new comprehensive examination to determine the etiology of his upper spine disorder.

3.  After any additional records are associated with the claims file, provide the Veteran a VA examination to determine the current extent of the orthopedic and neurological impairment resulting from his service-connected lumbar spine disability.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner(s) must also be conducted.  The examiner(s) must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine.  The examiner must also determine the range of motion of the Veteran's lumbar spine, in degrees, noting by comparison the normal range of motion of the lumbar spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected lumbar spine disability, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Finally, an opinion must be stated as to whether any pain found in the lumbar spine could significantly limit functional ability during flareups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flareups. 

The examiner must report any associated neurological complaints or findings attributable to the service-connected lumbar spine disability, including any noted during nerve conduction and/or electromyography studies.  The examiner must provide an opinion regarding whether there is any bowel or bladder incontinence or right or left lower extremity neurological manifestations of the lumbar spine disability.  

It must also be noted whether the Veteran has intervertebral disc syndrome (IVDS).  If so, the examiner should state whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71 (2011), and the frequency and total duration of such episodes over the course of the past 12 months.  Finally, the examiner must provide an opinion as to whether the Veteran's subjective reports of his symptoms are consistent with the objective clinical findings.  The examiner should also describe the functional limitations resulting from the Veteran's lumbar spine disability. 

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his ED.  The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  The examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether it is as likely as not (50 percent or greater probability) that 1) the Veteran's service-connected lumbar spine disorder caused his ED, 2) the Veteran's service-connected lumbar spine disorder aggravated his ED, and/or 3) the Veteran's PTSD medication aggravated his ED.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, each of the claims listed on the title page must be readjudicated.  The AMC must specifically address whether separate evaluations are warranted for neurological manifestations of the lumbar spine disability, to include right lower extremity neurological manifestations, left lower extremity neurological manifestations, bowel or bladder incontinence, and ED.  If the claims remain denied, a Supplemental Statement of the Case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002). 



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

